Per Curiam.
Defendant, tried before a jury in 1976, was convicted of armed robbery, MCL 750.529; MSA 28.797, and was sentenced to life imprisonment. This Court affirmed his conviction in an unpublished per curiam opinion.1 On March 25, 1981, defendant filed a delayed motion for a new trial and a motion to vacate his sentence. The trial court conducted an evidentiary hearing on June 12, 1981, regarding defendant’s claim of ineffective assistance of counsel. The trial court denied defendant’s motions. Subsequently, this Court granted defendant’s application for leave to appeal.
Defendant raises several issues on appeal, none of which require reversal.
We agree with Judge Maher’s result regarding all of the issues in this case except one. We cannot agree that the admission of third-party testimony concerning an identification by a complainant is an error so offensive to the maintenance of a sound judicial system that it can never be considered harmless. The testimony of the third-party witnesses concerning the prior identification by the complainant constitutes harmless error in this case. The complainant was positive in his identification of defendant. Testimony which repeated the fact of identification was cumulative. See People v Gwinn, 111 Mich App 223, 246, 258; 314 NW2d *5562 (1981); People v Price, 112 Mich App 791, 803; 317 NW2d 249 (1982), lv den 414 Mich 946 (1982); People v Turner, 116 Mich App 421, 424; 323 NW2d 425 (1982).
Defendant’s conviction is affirmed.

 People v Percy, (Docket No. 30260, decided April 5, 1978).